DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,931,378.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of the present application are an obvious subset of the limitations presented in claims 9 and 11-15 of US Pat No. 10,931,378.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US Pat 10,931,378
1
1
1
2
3
4
5
6
7
8
7
10
9
12
11
1
1
1
2
3


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 10,931,378.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 10,931,378
1. A method for providing power and a data signal to an optical transmitter including a light source, comprising performing:
1. A method for providing power and a data signal to an optical transmitter including a light source after receiving a burst-mode enable (BEN) signal, comprising performing:

a first applying step of applying driving power to the light source, an amplitude of the driving power increasing with a first average slope, the first applying step being performed after receiving the BEN signal; 
a second applying step of applying a first modulated signal to the light source, the second applying step being performed after a first predetermined time elapses from when the trigger signal is received;
a second applying step of applying a first modulated signal to the light source, the second applying step being performed after a predetermined time elapses from when the BEN signal is received; 
and a providing step of a second modulated signal including data for being transmitted, the providing step being performed after a second predetermined time elapses from starting of the second applying step.
a providing step of providing a second modulated signal including data for being transmitted, the providing step being performed after the second applying step;
and a third applying step of applying additional power for driving the light source to the light source, the third applying step being performed after receiving the BEN signal, wherein the third applying step comprises applying the additional power whose amplitude increases with a second average slope at an initial value.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 10,931,378.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Pat 10,931,378, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 9 of the present application when compared against the limitations of claim 7 of US Pat 10,931,378.  The differences have been bolded for purposes of clarity.
Claim 9 of Present Application
Claim 7 of US Pat 10,931,378
9. An optical transmitter transmitting an optical data signal using a light source, comprising: a driver configured to:
7. An optical transmitter transmitting an optical data signal using a light source subsequent to receiving of a burst-mode enable (BEN) signal, comprising: a driver configured to: 
apply first driving power to the light source after receiving a trigger signal, an amplitude of the first driving power increasing with a first average slope;
apply a driving power to the light source subsequent to the receiving of the BEN signal; wherein the driver is further configured to apply additional power increasing with a second average slope, BEN signal

provide a first modulated signal to the light source after a predetermined time elapses from the receiving of the BEN signal; 
and apply a second modulated signal including data for being transmitted to the light source after a second predetermined time elapses from starting of the applying of the first modulated signal; 
and apply a second modulated signal including data for being transmitted to the light source after another predetermined time elapses from the providing of the first modulated signal;
and the light source configured to receive the first driving power and the first and second modulated signals from the driver and transmit the optical data signal including the second modulated signal to an optical receiver.
   and the light source configured to receive the driving power and the first and second modulated signals from the driver and transmit the optical signal including the second modulated data signal to an optical receiver.


	As the table above illustrates, all the limitations of claim 9 of the present application are taught by claim 7 of US Pat 10,931,378.  
Thus, claim 9 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 7 of US Pat 10,931,378, as anticipation of all limitations is tantamount to obviousness.

Claim 16 of Present Application
Claim 1 of US Pat 10,931,378
16. A method for providing power and a data signal to an optical transmitter including a light source, performing: 
1. A method for providing power and a data signal to an optical transmitter including a light source after receiving a burst-mode enable (BEN) signal, comprising performing:
applying first driving power to the light source in response to receiving of a trigger signal, wherein an amplitude of the first driving power increases with a first average slope, and the applying of the first driving power starts at a first time point after the receiving of the trigger signal;
a first applying step of applying driving power to the light source, an amplitude of the driving power increasing with a first average slope, the first applying step being performed after receiving the BEN signal; 

a second applying step of applying a first modulated signal to the light source, the second applying step being performed after a predetermined time elapses from when the BEN signal is received; 

a providing step of providing a second modulated signal including data for being transmitted, the providing step being performed after the second applying step;
and a third applying step of applying additional power for driving the light source to the light source, the third applying step being performed after receiving the BEN signal, wherein the third applying step comprises applying the additional power whose amplitude increases with a second average slope at an initial value.


	As the table above illustrates, all the limitations of claim 16 of the present application are taught by claim 1 of US Pat 10,931,378.  
Thus, claim 16 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Pat 10,931,378, as anticipation of all limitations is tantamount to obviousness.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Dvir et al.(2014/0119396).
Considering claim 9 Dvir discloses an optical transmitter transmitting an optical data signal using a light source, comprising: a driver configured to: apply first driving power to the light source after receiving a trigger signal (See Paragraph 36,37, fig. 3 i.e. a driver(302) configured to: apply first driving power(326b) to the light source(316) after receiving a trigger signal(322)), an amplitude of the first driving power increasing with a first average slope(See Paragraph 53, fig. 5a i.e. an amplitude of the first driving power(500e) increasing with a first average slope(516)); apply a first modulated signal to the light source after a first predetermined time elapses from when the trigger signal is received(See Paragraph 37,52, fig. 3 i.e. apply a first modulated signal(326a of fig. 3)(504a of fig. 5b) to the light source(316 of fig. 3) after a first predetermined time elapses(510a of fig. 5a) from when the trigger signal(506 of fig. 5b) is received); apply a second modulated signal including data for being transmitted to the light source after a second predetermined time elapses from starting of the applying of the first modulated signal (See Paragraph 37,52,fig. 3,5b i.e. apply a second modulated signal(504c of fig. 5b) including data for being transmitted to the light source(316 of fig. 3) after a second predetermined time(510b) elapses from starting of the applying of the first modulated signal(504a of fig. 5b)); and the light source configured to receive the first driving power and the first and second modulated signals from the driver and transmit the optical data signal including the second modulated signal to an optical receiver (See Paragraph 37,52, fig. 3,5b i.e. the light source(316 of fig. 3)  configured to receive the first driving power (326b of fig. 3) and the first and second modulated signals(326a of fig. 3)(504a,504c of fig. 5b)  from the driver(302) and transmit the optical data signal including the second modulated signal(504c of fig. 5b) to an optical receiver(314 of fig. 3b)).  
Considering claim 10 Dvir discloses the optical transmitter of claim 9, wherein the driver is further configured to apply second driving power separately from the first driving power for driving the light source, subsequent to the receiving of the trigger signal(See Paragraph 34,37, fig. 3,5b i.e. wherein the driver(302 of fig. 3) is further configured to apply second driving power (multiple bias current signals)separately from the first driving power(326b of fig. 3) for driving the light source(316 of fig. 3), subsequent to the receiving of the trigger signal(322 of fig. 3)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowler et al.(US 2009/0274471) in view of Dvir et al.(US 2014/0119396).
Considering claim 1 Bowler discloses a method for providing power and a data signal to an optical transmitter including a light source, comprising performing: a first applying step of applying first driving power to the light source(See Paragraph 4, 26, fig. 3 i.e. a first applying step of applying a first driving power to the light source(405) via bias current control circuit(595)), an amplitude of the first driving power increasing with a first average slope, the first applying step being performed after receiving a trigger signal(See Paragraph 4, 26, fig. 3 i.e. an amplitude of the first driving power increasing with a first average slope(slop efficiency), the first applying step being performed after receiving a trigger signal  from the control system(410)); a second applying step of applying a first modulated signal to the light source(See Paragraph 4, 26,33, fig. 3 i.e. a second applying step of applying a first modulated signal from modulation current control circuit(545) to the light source(405)); and a providing step of a second modulated signal including data for being transmitted, the providing step being performed after a second predetermined time elapses from starting of the second applying step(See Paragraph 26,fig. 3 i.e. a providing step of a second modulated signal which is the output of the laser(405) including data for being transmitted, the providing step being performed after a second predetermined time elapses from starting of the second applying step from modulation current circuit(545) since the providing step the last step happened at the output of the laser(405)).  

Dvir teaches the second applying step being performed after a first predetermined time elapses from when the trigger signal is received(See Paragraph 52, fig. 5a i.e. the second applying step of applying a first modulated signal to the light source(500a), being performed after a first predetermined time(510a) elapses from when the trigger signal(500b) is received)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Bowler, and the second applying step to be performed after a first predetermined time elapses from when the trigger signal is received, as taught by Dvir, thus providing an efficient transmission system by saving  power by powering up and down the driving unit, as discussed by Dvir (Abstract).
Considering Claim 2 Bowler and Dvir disclose the method of claim 1, further comprising performing a third applying step of applying second driving power to the light source(See Bowler: Paragraph 14,26,35, fig. 3 i.e. performing a third applying step of applying second driving power to the light source(405) to achieve a second target power, the third applying step being performed after receiving the trigger signal, the third applying step being performed after receiving the trigger signal (See Bowler: Paragraph 14,26,35, fig. 3 i.e. since the third applying step being performed after the receiving of the trigger signal from the control system(410), the third applying step being performed after receiving the trigger signal)
Claims 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Bowler et al.(US 2009/0274471) in view of Dvir et al.(US 2014/0119396) in view of Visocchi(US 5,311,005).
Considering Claim 3 Bowler and Dvir do not explicitly disclose the method of claim 2, wherein the third applying step comprises applying the second driving power whose amplitude increases with a second average slope.  
Visocchi teaches the method of claim 2, wherein the third applying step comprises applying the second driving power whose amplitude increases with a second average slope(See Col. 2 lines 4-11,57-61, fig. 2 i.e. the third applying step comprises applying the second driving power(Im2) whose amplitude increases with a second average slope(Slop 2)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Dvir, and have the third applying step to comprise applying the second driving power whose amplitude increases with a second average slope, as taught by Visocchi, thus improving transmission signal quality by maintaining a constant extinction ratio of the transmitted optical signal using slop variation compensation circuit, as discussed by Visocchi (Col. 1 lines 7-14).

Considering Claim 4 Bowler, Dvir and Visocchi disclose the method of claim 3, wherein the second average slope is greater than the first average slope(See Visocchi: Col. 2 lines 4-11,57-61, fig. 2 i.e. the second average slope(slope of Im2) is greater than the first average slope(Slope from 0 to It)).  
 (See Dvir: Paragraph 34,51,52, fig. 3,5b i.e. the first driving power(326b of fig. 3) and the first and second modulated signals(326a)(504a,504c of fig. 5b) are provided to the optical transmitter(316 of fig. 3)).  


Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al.(US 2014/0119396) in view of Visocchi(US 5,311,005).
Considering Claim 11 Dvir does not explicitly disclose the optical transmitter of claim 9, wherein the driver is further configured to apply the second driving power increasing with a second average slope, subsequent to the receiving of the trigger signal.  
Visocchi teaches the optical transmitter of claim 9, wherein the driver is further configured to apply the second driving power increasing with a second average slope, subsequent to the receiving of the trigger signal(See Col. 2 lines 4-11,57-61, fig. 1,2 i.e. the driver is further configured to apply the second driving power(Im1 or Im2 of fig. 2) increasing with a second average slope(slop 1 or slop 2 of fig. 2), subsequent to the receiving of the trigger signal(Vref1 or Vref2)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Dvir, and have the driver to further be configured to apply the second driving power increasing with a second average slope, subsequent to the receiving of the trigger signal, as taught by Visocchi, thus improving transmission signal quality by maintaining a constant extinction 
Considering Claim 12 Dvir and Visocchi disclose the optical transmitter of claim 11, wherein the second average slope is greater than the first average slope(See Visocchi: Col. 2 lines 4-11,57-61, fig. 2 i.e. the second average slope(slope of Im2) is greater than the first average slope(Slope from 0 to It)).  
.  
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowler et al.(US 2009/0274471) in view of Visocchi(US 5,311,005).
Considering Claim 16 Bowler discloses a method for providing power and a data signal to an optical transmitter including a light source, performing: applying first driving power to the light source in response to receiving of a trigger (See Paragraph 14,26,35, fig. 3,4 i.e. applying a first driving power to the light source(405 of fig. 3) in response to receiving of a trigger from the control system(410 of fig. 3) to achieve a first target power level(step 470 of fig. 4)), wherein an amplitude of the first driving power increases with a first average slope, and the applying of the first driving power starts at a first time point after the receiving of the trigger signal(See Paragraph 4, 26, fig. 3 i.e. an amplitude of the first driving power increasing with a first average slope(slop efficiency), and the applying of the first driving power starts at a first time point after the receiving of the trigger signal from the control system(410)); and applying second driving power to the light source in response to the receiving of the trigger signal (See Paragraph 14,35, fig. 3 i.e. applying second driving power to the light source(405) to achieve a second target power in response to the receiving of the trigger signal from the control system(410)), wherein an amplitude of the second driving power increases with a second average slope(See Paragraph 4, 26, fig. 3 i.e. an amplitude of the driving power increasing with an average slope(slop efficiency)).
Bowler does not explicitly disclose the applying of the second driving power starts at a second time point after the receiving of the trigger signal, and the second time point is later than the first time point. 
However, since the applying of the second driving power performed after the receiving of the trigger signal from the control system(410)(See Paragraph 14,26,35,fig. 3), It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to consider the applying of the second driving power starts at a second time point after the receiving of the trigger signal. Similarly, since  the second time point to achieve the second target point  is performed after the first time point to achieve the first target power level(step 470 of fig. 4)(See Paragraph 14,26,35,fig. 3 i.e.), It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to consider the second time point is later than the first time point.
Bowler does not explicitly disclose wherein an amplitude of the second driving power increases with a second average slope.
Visocchi teaches wherein an amplitude of the second driving power increases with a second average slope(See Col. 2 lines 4-11,57-61, fig. 2 i.e. wherein an amplitude of the second driving power(Im1 or Im2) increases with a second average slope(Slop 1, or Slop 2)).
before the effective filing date of the invention to modify the invention of Bowler, and have an amplitude of the second driving power to increase with a second average slope, as taught by Visocchi, thus improving transmission signal quality by maintaining a constant extinction ratio of the transmitted optical signal using slop variation compensation circuit, as discussed by Visocchi (Col. 1 lines 7-14).
Considering Claim 17 Bowler and Visocchi disclose the method of claim 16, further comprising: applying a first modulated signal to the light source in response to the receiving of the trigger signal, the applying of the first modulated signal being performed at a third time point after receiving the trigger signal(See Bowler: Paragraph 4, 26,33, fig. 3 i.e. applying a first modulated signal from modulation current control circuit(545) to the light source(405) in response to the receiving of the trigger signal from the control system(410), the applying of the first modulated signal being performed at a third time point after receiving the trigger signal from the control system(410) since the control signal has to be received before the modulation signal is outputted).  
Considering Claim 19 Bowler and Visocchi disclose the method of claim 16, wherein the second average slope is greater than the first average slope(See Visocchi: Col. 2 lines 4-11,57-61, fig. 2 i.e. the second average slope(slope of Im2) is greater than the first average slope(Slope from 0 to It)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HIBRET A WOLDEKIDAN/           Primary Examiner, Art Unit 2637